Citation Nr: 0602865	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus (type 
II), including claimed as secondary to herbicide exposure.  


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri (the RO) which denied the veteran's claim of 
entitlement to service connection for diabetes mellitus, Type 
II.



Procedural History 

The veteran served on active duty from February 1962 to 
February 1966 in the United States Air Force.

In April 2002, the RO received the veteran's claim of 
entitlement to service connected of diabetes mellitus, Type 
II, claimed as secondary to herbicide exposure. In a July 
2002 rating decision, the RO denied the veteran's claim.  

In his substantive appeal submitted in May 2003, the veteran 
indicated that he wanted to testify at a hearing before a 
Veterans Law Judge. Following a request for clarification 
from the RO, the veteran indicated in June 2003 that he no 
longer wanted a hearing.

This matter was previously before the Board in February 2004.  
At that time, the Board denied the veteran's claim.  The 
veteran then sought review of the Board's decision before the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2005, representatives of the veteran and 
the Secretary of Veterans Affairs filed with the Court a 
Joint Motion to Remand and to Stay Further Proceedings (the 
Joint Motion).  On October 25, 2005, the Court issued an 
Order which granted the Joint Motion, vacated the Board's 
February 2004 decision and remanded the case to the Board, 
directing that the veteran be provided with adequate reasons 
and bases concerning whether or not he suffers from Type II 
or Type I diabetes and that if need be the Board should 
conduct additional development to clarify this point as well 
as the question of whether or not the veteran suffered an 
herbicide exposure during service.  

For the reasons explained immediately below, the Board has 
determined that in order to comply with the directions and 
intent of the Joint Motion, a remand is in order.  The appeal 
is therefore REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran is seeking entitlement to service connection of 
diabetes mellitus, Type II, claimed as secondary herbicide 
exposure.  As indicated in the Introduction above, this 
matter has been remanded to the Board by the Court along with 
a series of instructions to the Board regarding additional 
handling of this appeal.  Specifically, the Board was 
directed to provide additional detail and information as to 
whether or not the medical evidence indicated that the 
veteran suffers from Type I or Type II diabetes.  [This is 
significant because Type II is a presumptive Agent Orange 
disability while Type I is not.  See 38 C.F.R. § 3.309 
(2005).]  


The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the "reasons or bases" 
requirement of 38 U.S.C.A. § 7104(d) (1). A remand is meant 
to entail a critical examination of the justification for the 
decision."  

After the Court's remand, the veteran submitted additional 
argument directly to the Board in December 2005.  The 
veteran's December 2005 correspondence requested a remand to 
the Agency of Original Jurisdiction and described several 
sources of additional evidence which he feels is pertinent to 
the development  of his claim.  

Medical Examination

As indicated in the Joint Motion, it is incumbent upon the 
Board to provide adequate reasons and bases for a 
determination as to whether the veteran suffers from Type I 
or Type II diabetes.  

There are of record numerous records from the veteran's 
treating doctor, K.S.B., D.O., that the veteran has been 
diagnosed with Type I brittle diabetes.  However, also of 
record are 1975 VAMC treatment records indicating a diagnosis 
of Type II diabetes and a May 2000 private treatment record 
which repeats the diagnosis of Type II diabetes.  

A review of the evidence of record indicates that Dr. 
K.S.B.'s records are the primary source of the diagnosis of 
Type I diabetes.  For example, the May 2001 private hospital 
discharge summary which indicates a diagnosis of Type I 
diabetes was completed by Dr. K.S.B.  Also, the February 2002 
medical opinion which carries a Type I diabetes diagnosis 
clearly indicates that this diagnosis is based only on a 
review of the records of Dr. K.S.B.  

Therefore, it appears that additional medical evidence is 
needed for the Board to determine whether the veteran suffers 
from Type II diabetes.  Accordingly, the Board has determined 
that a VA medical examination is necessary.      

Social security records

In his December 2005 letter to VA, the veteran indicated that 
he has been granted disability benefits by the Social 
Security Administration (SSA) for disability stemming from 
Type II diabetes.  These records have not been associated 
with the veteran's claims folder and may contain additional 
medical evidence concerning the veteran's diagnosis.   See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [the statutory 
duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Medical records

Also, in his December 2005 correspondence, the veteran 
indicated that private medical records for the period between 
1975 and 1983 had not been obtained and contained information 
concerning his correct diagnosis.  A review of the veteran's 
April 2002 claim shows that the veteran has provided the name 
and address for the medical professional who treated him 
during that period.  Those private medical records are not 
associated with the veteran's claims folder and it does not 
appear that they have been requested or that the veteran has 
provided an appropriate authorization to allow VA to seek 
those private records.  Accordingly, the veteran should be 
provided with the opportunity to provide an appropriate 
release and if one is provided efforts to obtain those 
records should be made.  See 38 C.F.R. § 3.159 (c) (1) 
(2005).  

Additionally, the veteran has alleged that his VA treatment 
records which pertain to the initial diagnosis and treatment 
of his condition are incomplete.  Additional VA treatment 
records from the Kansas City, Missouri, VAMC for 1975 
outpatient treatment and inpatient hospitalization should be 
obtained, if available.
  
Service personnel records

The Joint Motion further directed that the Board must 
determine whether it is necessary to obtain the veteran's 
service personnel records and/or unit history in order to 
verify the veteran's contentions that he was subject to 
spillage of dioxin.  [The Board notes that exposure to dioxin 
spillage is not of record in the veteran's service medical 
records.]  The Board will therefore request the veteran's 
service personnel records.  However, with respect to unit 
records, the Board notes that such requests requires more 
specific date information than has been provided by the 
veteran to date.    

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:


1.  VBA should contact the veteran in 
writing and request that he provide 
authorization to allow VA to request his 
records from any private treating medical 
practitioner, to include Dr. T.VB, and 
also to request that the veteran provide 
a description, including dates, of the 
dioxin spillage incident.  Any response 
received from the veteran should be 
associated with the veteran's VA claims 
folder.  If the veteran fails to respond, 
that also should be documented.  

2.  If the veteran provides appropriate 
authorization, VBA should contact any 
such identified private medical provider 
in order to request the veteran's 
complete treatment records.  Any 
additional records obtained should be 
associated with the veteran's VA claims 
folder.  If any contacted provided 
indicates that records are not available, 
that should be noted in the veteran's VA 
claims folder, and the veteran should be 
provided appropriate notice and the 
opportunity to obtain such records 
himself.  

3.  VBA should contact the VAMC in Kansas 
City, Missouri and request inpatient and 
outpatient treatment records for the 
veteran from 1975.  Any additional 
records obtained should be associated 
with the veteran's VA claims folder.  If 
no further records are available, that 
should be noted in the veteran's VA 
claims folder.  

4.  VBA should contact the service 
department and request the veteran's 
complete service personnel records.  Any 
records obtained should be associated 
with the veteran's VA claims folder.  If 
no records are available, that should be 
noted in the veteran's VA claims folder.  

5.  If additional description of the 
dates and the circumstances of the dioxin 
spillage is obtained, VBA should review 
the file and prepare a summary of all of 
the veteran's claimed dioxin exposures.  
This summary, together with a copy of the 
DD 214, a copy of this remand, and all 
associated documents, should be sent to 
the Joint Services Records Research 
Center (JSRRC).  That agency should be 
asked to provide any information that 
might corroborate the veteran's alleged 
dioxin exposures.

6. VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for disability 
benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

7.  VBA should arrange for the veteran to 
undergo a VA examination to determine the 
nature and etiology of the veteran's 
diabetes, and specifically whether the 
veteran suffers from Type I or Type II 
diabetes.  The examiner should review the 
claims file in conjunction with the 
examination.  Any diagnostic testing 
which is deemed to be necessary by the 
examiner should be accomplished.  In 
addition to indicating whether the 
diabetes is Type I or Type II, the 
examiner should provide an opinion as to 
whether the veteran's diabetes is as 
likely as not related to service.  
Reasoning should be provided therefor.  A 
report of the examination should be 
associated with the veteran's VA claims 
folder.

8.  Following completion of the foregoing 
development, VBA should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a supplemental statement 
of the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

